DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated March 16, 2021 was submitted on May 20, 2021.  Claims 40, 43, 50, 52 and 54 were amended.  Claim 60 has been added.  Claims 42 and 51 have been canceled.  Claims 1-39 were previously canceled.  Claims 40, 41, 43-50 and 52-60 are currently pending.
Applicant's arguments regarding the prior art rejections of claims 40, 41, 45-50 and 57-59 (¶¶ 13-30 of the Office Action) have been fully considered but they are not persuasive and the rejections of these claims have therefore been maintained as detailed below.  Independent claims 40 and 50 were amended to incorporate the limitations of dependent claims 42 and 51, respectively, and therefore have been rejected for the reasons of record with respect to these dependent claims.
The amendment to claim 54 has overcome the rejections of claims 54-56 under 35 U.S.C. §103 (¶¶ 8-12 of the Office Action).  These rejections have therefore been withdrawn.  However, upon further consideration, a new grounds of rejection of these claims has been made as detailed below.  New claim 60 has also been rejected as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 54-56 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Sans Marimon (U.S. Patent Application Publication No. 2010/0147466 A1) in view of Capodieci (U.S. Patent Application Publication No. 2007/0172559).
Regarding claim 54, Sans Marimon discloses an ultrasonic booster (Abstract, FIG. 10 of Sans Marimon, adapter #5) comprising: a longitudinal axis, a first connection end at which the booster is connectable to an ultrasonic converter (FIG. 10 of Sans Marimon, first end of adapter #5 connected to transducer), a second connection end opposed to the first connection end with respect to the longitudinal axis, wherein the booster is connectable to an ultrasonic sonotrode at the second connection end by connecting means (FIG. 10 of Sans Marimon, adapter #5 connected to sonotrode #2 at second end via joining element #6), and the booster comprises a 
Sans Marimon does not specifically disclose a connecting means (i.e., a screw connector) connecting the booster to the sonotrode wherein the connecting means are arranged on the outside of the booster.  Sans Marimon, however, discloses using a screw as a joining element for connecting other components of the ultrasonic welding assembly ([0072] of Sans Marimon, joining element #12).  Sans Marimon also discloses coupling the interchangeable tip of the sonotrode to the main body by means of a threaded connection ([0018] of Sans Marimon).  Capodieci discloses an ultrasonic apparatus comprising an ultrasonic horn coupled to a booster via a threaded stud inserted into bores on the booster and horn (FIG. 1, [0050], [0055] of Capodieci).  According to Capodieci, the threaded stud provides ultrasonic communication between the components ([0050] of Capodieci).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a threaded stud as joining element #6 in the assembly of Sans Marimon in order to provide ultrasonic communication between the components as disclosed by Capodieci ([0050] of Capodieci).  The resulting assembly would include a stud having external threads projecting from the bore on the second end of the booster.  These external threads extend from the booster and therefore would be arranged outside of the booster.
Regarding claim 55, Sans Marimon discloses that the cavity contains a first cylindrical section which is directed towards the first connection end, extends along the longitudinal axis and has a first diameter, and a second cylindrical section adjacent to the first cylindrical section 
Regarding claim 56, Sans Marimon does not specifically disclose that, during intended operation, the transition from the first cylindrical section to the second cylindrical section is located in a vicinity of a longitudinal vibrational node of the booster.  Claim 56, however, is directed to an apparatus and recites a limitation directed to a manner in which the apparatus is to be employed.  As set forth in the MPEP, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114 II).  Since Sans Marimon teaches all structural limitations of the claim (see analysis of claim 55 above), claim 56 does not differentiate the claimed apparatus from the San Marimon apparatus.
Regarding claim 60, Capodieci discloses that the connecting means are screw connecting means and comprise an outer thread on the outside of the booster ([0050], FIG. 1 of Capodieci, threaded stud projecting from booster includes external threads outside of booster).  
Claims 40, 41, 45-50 and 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Sans Marimon in view of Woerner (“Dispelling Two Common Myths about Vortex Tubes”, Process Cooling Magazine, April 2014, https://www.process-cooling.com/articles/88099-dispelling-two-common-myths-about-vortex-tubes).
Regarding claim 40, Sans Marimon discloses an ultrasonic processing system (Abstract of Sans Marimon, ultrasonic transducer coupled to sonotrode) comprising: an ultrasonic vibrator having an ultrasonic sonotrode with at least one working surface for ultrasonic processing at least one workpiece (FIGS. 8 and 10 of Sans Marimon, sonotrode #2, transducer #1), wherein the vibrator comprises: a longitudinal axis, an enclosed cavity extending along the longitudinal axis at least in the sonotrode (FIGS. 8 and 10 of Sans Marimon, system has conduit #3 extending along a longitudinal axis of sonotrode #2), at least one medium inlet through which a cooling medium can be fed into the cavity ([0014] of Sans Marimon, external source of cooling fluid supplies cooling fluid to conduit #3; [0038] of Sans Marimon, cooling fluid can be air; external source supplying air would necessarily have an inlet), at least one cooling channel fluidly connected to the enclosed cavity and guiding the medium through the vicinity of the working surface (FIGS. 8 and 10, [0061] of Sans Marimon, conduit #3 has outlet #3s or outlet of passage #9 in vicinity of welding surface) such that the working surface is cooled by the cooling medium, and at least one first medium outlet fluidly connected to the cooling channel (FIGS. 8 and 10, [0061] of Sans Marimon, main outlet #3s or outlet of passage #9 in vicinity of welding surface).
Sans Marimon does not specifically disclose at least one vortex generator which is designed and arranged between the medium inlet and the cavity such that a swirl motion of the medium inside the cavity around the longitudinal axis can be generated wherein the vortex generator contains at least one guiding surface which is designed and arranged for deflecting the cooling medium which entered through the medium inlet in a swirl motion inside the cavity around the longitudinal axis.  Sans Marimon, however, disclose providing the ultrasonic head with a connection to an external source of cooling fluid ([0014] of Sans Marimon) and that the cooling fluid can be a gas such as air ([0038] of Sans Marimon).  Woerner discloses using nd full ¶ of Woerner).  Woerner discloses that the vortex tube contains at least one guiding surface which is designed and arranged for deflecting the cooling medium which entered through the medium inlet in a swirl motion inside the cavity around the longitudinal axis (Figure on pg. 1 of Woerner, vortex tube has spin chamber with guiding surface).  According to Woerner, vortex tubes provide a low cost, reliable way to cool and purge small enclosures with air (pg. 2, 1st full ¶ of Woerner).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a vortex tube as disclosed in Woerner as a source of cooling fluid in the ultrasonic assembly of Sans Marimon.  One of skill in the art would have been motivated to do so in order to provide a low cost, reliable way to cool the head of the ultrasonic assembly as taught by Woerner (pg. 2, 1st full ¶ of Woerner).
Regarding claim 41, Sans Marimon discloses that the vibrator further comprises a booster which is connected to the sonotrode (FIGS. 8 and 10 of Sans Marimon, booster #5 connected to sonotrode #2), and the enclosed cavity extends in both the sonotrode and the booster (FIGS. 8 and 10 of Sans Marimon, booster #5 contains fluid inlet #30e in FIG. 8; booster #5 in FIG. 10 has fluid inlet at top of booster adjacent transducer #1, conduit #30 extends in booster #5 and sonotrode #2).  While Sans Marimon discloses an external source of cooling fluid ([0014] of Sans Marimon) and Woerner provides motivation to use a vortex generator as the external source of cooling fluid, neither reference discloses integrating the vortex generator into the booster such that the booster contains both the medium inlet and the vortex generator as recited in claim 41.  As set forth in the MPEP, however, making the vortex generator integral with the booster rather than a separate component attached to the booster would be merely a matter of obvious engineering choice (MPEP § 2144.04 V B).
Regarding claim 45, Sans Marimon discloses that the enclosed cavity contains: a first cylindrical section which is directed towards the vortex generator, extends along the longitudinal axis and has a first diameter (FIG. 10 of Sans Marimon, cavity for connecting element #16 or cavity for connecting element #6), and a second cylindrical section adjacent to the first cylindrical section which is directed away from the vortex generator, extends along the longitudinal axis and has a second diameter (FIG. 10 of Sans Marimon, conduit #30 or conduit #3) which is smaller than the first diameter (FIG. 10 of Sans Marimon, conduit #30 or conduit #3 has smaller diameter than cavity for connecting element #16 or #6).
Regarding claim 46, Sans Marimon discloses that the first medium outlet is arranged in the vicinity of the working surface (FIGS. 8 and 10 of Sans Marimon, main outlet #3s and outlet of passage #9 in FIG. 8).
Regarding claim 47, Sans Marimon discloses that the first medium outlet is arranged in a portion of the outer surface of the sonotrode which is arranged at an angle with respect to the longitudinal axis (FIG. 8 of Sans Marimon, outlet of passage #9).
Regarding claim 48, Sans Marimon discloses that the cooling channel extends at an angle with respect to the longitudinal axis (FIG. 8 of Sans Marimon, passage #9).
Regarding claim 49, Sans Marimon discloses that the vibrator further comprises at least one second medium outlet (FIG. 8 of Sans Marimon, outlet of passage #9) which is fluidly connected to the enclosed cavity in such a way that at least a portion of the cooling medium, having flowed through a radially outer area of the enclosed cavity, is guided to the second medium outlet, and the second medium outlet is further removed from the working surface than the first medium outlet (FIG. 8 of Sans Marimon, outlet of passage #9 is further removed from working surface than main outlet #3s).
Regarding claim 50, Sans Marimon discloses an ultrasonic booster (FIG. 8 of Sans Marimon, adapter #5) comprising: a longitudinal axis, a cavity extending in the booster (FIG. 8 of Sans Marimon, second conduit #30 extends in adapter #5), connecting means for connecting the booster with an ultrasonic sonotrode having a cavity in such a way that the cavity of the booster and the cavity of the sonotrode form an enclosed cavity of the connected booster and sonotrode (FIG. 8 of Sans Marimon, second conduit #30 in adapter #5 connected to conduit #3 of sonotrode #2 via joining element #6), at least one medium inlet through which a cooling medium can be fed into the cavity of the booster (FIG. 8, [0014] of Sans Marimon, inlet of side pipe #8 in FIG. 8 connected to external source of cooling fluid; [0038] of Sans Marimon, cooling fluid can be air; external source supplying air would necessarily have an inlet).
Sans Marimon does not specifically disclose a connecting means (i.e., screw connector) connecting the booster to the sonotrode.  Sans Marimon, however, discloses using a screw as a joining element for connecting other components of the ultrasonic welding assembly ([0072] of Sans Marimon, joining element #12).  Sans Marimon also discloses coupling the interchangeable tip of the sonotrode to the main body by means of a threaded connection ([0018] of Sans Marimon).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a screw as joining element #6 in the assembly since Sans Marimon establishes that screw/threaded connectors are suitable for connecting components of an ultrasonic assembly.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I 
Sans Marimon does not specifically disclose at least one vortex generator which is designed and arranged between the medium inlet and the cavity such that a swirl motion of the medium inside the cavity around the longitudinal axis can be generated wherein the vortex generator contains at least one guiding surface which is designed and arranged for deflecting the cooling medium which entered through the medium inlet in a swirl motion inside the cavity around the longitudinal axis.  Sans Marimon, however, disclose providing the ultrasonic head with a connection to an external source of cooling fluid ([0014] of Sans Marimon) and that the cooling fluid can be a gas such as air ([0038] of Sans Marimon).  Woerner discloses using compressed air supplied through a vortex tube to cool ultrasonic horns (pg. 2, 2nd full ¶ of Woerner).  Woerner discloses that the vortex tube contains at least one guiding surface which is designed and arranged for deflecting the cooling medium which entered through the medium inlet in a swirl motion inside the cavity around the longitudinal axis (Figure on pg. 1 of Woerner, vortex tube has spin chamber with guiding surface).  According to Woerner, vortex tubes provide a low cost, reliable way to cool and purge small enclosures with air (pg. 2, 1st full ¶ of Woerner).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a vortex tube as disclosed in Woerner as a source of cooling st full ¶ of Woerner).
Regarding claim 57, Sans Marimon discloses a method of ultrasonically processing of a least one workpiece (Abstract of Sans Marimon, welding plastics) by using an ultrasonic processing system according to claim 40 (see analysis of claim 40 above), the method comprising the steps of: ultrasonically processing the workpiece by the working surface of the sonotrode (Abstract of Sans Marimon), and feeding a cooling medium through the medium inlet into the enclosed cavity ([0014] of Sans Marimon, supplying cooling fluid), and cooling the working surface by the medium flowing out of the medium outlet ([0061] of Sans Marimon, cooling fluid projected onto welding area to cool working surface).
Sans Marimon does not specifically disclose generating a swirl motion of the medium inside the enclosed cavity around the longitudinal axis.  Woerner, however, discloses using a vortex tube to cool ultrasonic horns (pg. 2, 2nd full ¶ of Woerner).  According to Woerner, vortex tubes provide a low cost, reliable way to cool and purge small enclosures (pg. 2, 1st full ¶ of Woerner).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a vortex tube as disclosed in Woerner as a source of cooling fluid in the ultrasonic welding method of Sans Marimon.  One of skill in the art would have been motivated to do so in order to provide a low cost, reliable way to cool the head of the ultrasonic assembly as taught by Woerner (pg. 2, 1st
Regarding claim 58, Sans Marimon discloses ultrasonically processing a plurality of workpieces ([0001] of Sans Marimon, welding plastic parts by ultrasonic vibration), comprising the steps of: a) ultrasonically processing a first workpiece by the working surface of the sonotrode ([0001] of Sans Marimon, processing a plurality of parts would necessarily involve processing a first part), b) feeding a cooling medium through the medium inlet into the enclosed cavity, thereby generating a swirl motion of the medium inside the enclosed cavity around the longitudinal axis and cooling the working surface by the medium flowing out of the medium outlet ([0014] of Sans Marimon, supplying cooling fluid), and c) ultrasonically processing a second workpiece by the working surface of the sonotrode ([0001] of Sans Marimon, processing a plurality of parts would necessarily involve processing a second part after the first part).
Regarding claim 59, Sans Marimon discloses that the cooling medium is a gas ([0038] of Sans Marimon, cooling fluid can be a gas such as air).
Allowable Subject Matter
Claims 43, 44, 52 and 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claims 43 and 52, the closest prior art is to Sans Marimon.  While Sans Marimon does not disclose a vortex generator, Woerner provides motivation to use a vortex tube to supply cooling air.  Neither Sans Marimon nor Woerner, however, teach or reasonably suggest an ultrasonic processing system as recited in claim 43 or an ultrasonic booster as recited in claim 52 wherein the vortex generator is formed by a screw and interior walls delimiting the enclosed cavity of the vibrator, a shaft portion of the screw is held in a first cylindrical section of the 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The applicant asserts that Sans Marimon doesn’t disclose a vortex generator and Woerner does not provide any details whatsoever as to how vortex tubes should actually be implemented in ultrasonic sonotrodes (pg. 7, 1st-2nd full ¶¶ of the amendment).  As set forth above with respect to the rejections of claims 40 and 50, however, Sans Marimon discloses providing the ultrasonic head with a connection to an external source of cooling fluid ([0014] of Sans Marimon) and Woerner provides motivation to use a vortex tube as a source of cooling fluid in the ultrasonic assembly of Sans Marimon.  Directing the cooled air from the vortex tube which has a swirling motion imparted by the vortex generator into the ultrasonic assembly of Sans Marimon would necessarily result in a swirl motion of the cooling medium inside the cavity of the ultrasonic assembly.
With regard to the rejection of claim 54, the applicant asserts that Sans Marimon discloses that the connecting means are arranged on the inside rather than the outside of the booster (pg. 7, 7th full ¶ of the amendment).  The Office Action, however, is now relying upon the newly cited Capodieci reference to address this limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746